DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to amendments (filed 7/9/2021), applicant’s arguments (filed 7/9/2021, pages 5-6) have been fully considered and are persuasive.  Accordingly, objection to specification (abstract) and the 103 rejection of Claims 1 and 4 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1 and 3-5 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a three-dimensional adjustment mechanism comprising “wherein the deformations of the three elastic adjustment members are used for performing the adjustment, wherein when Z1, Z2, and Z3 of the three elastic adjustment mechanisms have the same deformation amounts, optical element is adjusted in a Z direction along an optical axis of the optical element; when Z3 remains unchanged and Z1 and Z2 have equal deformation amounts but in opposite directions, a tilt adjustment with respect to an X direction is performed; and when Z1 and Z2 have 
Specifically regarding the allowability of amended independent claim 3:  The prior art of record does not disclose or suggest a three-dimensional adjustment mechanism comprising “wherein: the three elastic adjustment members are synchronously driven for adjustment, wherein when performing adjustment in a Z direction along an optical axis of the optical element, the three elastic adjustment members have the same deformation amounts of h, and a Z-direction adjustment parameter is
Z=(Z1+Z2+Z3)/3=h;
when performing tilt adjustment with respect to an X direction, Z3 remains unchanged, and Z1 and Z2 have equal deformation amounts but in opposite directions, that is, Z1 = h, Z2 = -h, and an X-direction tilt adjustment parameter is
Θx = (Z1-Z2)/√3R=2h/√3R;
when performing tilt adjustment with respect to the Y direction, Z1 and Z2 have the same deformation amounts with same direction, that is, Z1 = Z2 = h1; and Z3 has a deformation amount of Z3 = h2, and an Y-direction tilt adjustment parameter is
Θy = ((Z1+Z2)/2-Z3)/1.5R = (h1–h2) /1.5 R ,
where R is a radius of a circle where the three elastic adjustment members are uniformly distributed”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claim 5 is allowable due to pendency on amended independent claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 7,679,845), Wang (US 2008/0180819), Sudoh (US 7,139,137), Sudoh (US 2005/0002011), Oshino et al. (US 6,859,337), and Oshino et al. (US 2003/0234989) are cited to show similar three-dimensional adjustment mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872